Citation Nr: 1622395	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In April 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In April 2014, the Board remanded the Veteran's claim for further development, and the case has since been returned.


FINDINGS OF FACT

The preponderance of the competent and credible evidence of record fails to demonstrate that the Veteran's right knee disability had its onset in, or is otherwise related to, his active duty service; or that is was either caused or aggravated by a his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

With respect to the claim for service connection for a right knee disability, prior to initial adjudication of the Veteran's claim, an April 2010 advised the Veteran of the criteria for establishing service connection on a direct basis.  The letter also informed him of the information and evidence VA will obtain, and the information and evidence the claimant is expected to provide.  Finally, the letter included information concerning the assignment of disability ratings and effective dates in accordance with Dingess/Hartman, supra.

Additionally, in the January 2011 statement of the case (SOC), the Veteran was advised of the criteria for establishing service connection on a secondary basis.  Thereafter, the AOJ readjudicated the Veteran's claim in November 2011 and July 2014 supplemental statements of the case (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  In any event, by making the claim the Veteran displays an understanding of the underpinnings of this theory of entitlement.  
 
VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording a VA examination.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any outstanding pertinent evidence that has not been obtained.

In June 2014, the Veteran was afforded a VA examination to address the nature and etiology of his right knee disability.  The Board finds that the examination report is adequate to adjudicate the Veteran's claim, because it was based upon a physical examination of the Veteran, consideration of his lay statements, and a review of the record.  Furthermore, the examination report offered a clear conclusion with supporting data, and a reasoned explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  

In the May 2016 appellate brief, the Veteran's representative questioned the qualifications and competency of the physician assistant who performed the June 2014 VA examination.  The Board notes, however, that "the Board is entitled to assume the competency of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, "[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . . [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013)   Thus, VA has met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, the Board finds that there was substantial compliance with the April 2014 Board remand directives.  Specifically, the Veteran underwent a VA examination in June 2014 to determine the nature and etiology of his right knee disability.  Additionally, updated VA treatment records were obtained and, in April 2014, the AOJ gave the Veteran the opportunity to identify any outstanding private treatment records pertinent to his claim .  Finally, the matter was readjudicated in an June 2014 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the April 2012 Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran has not identified any additional pertinent evidence that needs to be obtained in order to fairly adjudicate the issue before the Board.  Furthermore, the Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim, and that the duty to assist has been fulfilled.

II.  Analysis

The Veteran claims entitlement to service connection for a right knee disability as secondary to his service-connected left knee disability.  See April 2012 Hearing Transcript, pg. 6.  Specifically, he alleges that as a result of his service-connected left knee disability, he used his right knee as a "crutch."  Id. at 4.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

Initially, with regard to the first element of service connection, a December 2011 VA treatment record noted X-ray evidence of mild degenerative arthritis in the right knee.  Thus, the first element of service connection is met.

There is nothing in the record, including the Veteran's lay statements, that suggests that the Veteran's right knee disability had it onset in or is related to an injury in service.  First, he does not allege that he injured his right knee in service.  Secondly, the Veteran's service treatment records do not show any complaints, treatment for, or diagnosis of a right knee disability during service, and there is no evidence of arthritis within one year of his discharge.  Finally, there is no competent medical evidence of record that suggests that the Veteran's right knee disability is somehow related to his active duty service.  Accordingly, the preponderance of the evidence is against the conclusion that the Veteran's right knee disability was incurred directly in active service.

With respect to the Veteran's primary theory of entitlement, that his right knee disability is secondary to his service-connected left knee disability, the Board notes that he is currently service connected for left knee patellofemoral syndrome.

However, the Board finds that the preponderance of the competent and credible evidence of record demonstrates that the Veteran's right knee disability was neither caused nor aggravated by his service-connected left knee disability.

During an October 2011 VA mental health examination, the Veteran reported that, after service, he worked as a welder, and that his duties were "hard" on his knees because he was standing all day.

During April 2012 Board hearing, the Veteran argued that, as a result of the problems associated with his service-connected left knee, he used his right knee as a "crutch."  See April 2012 Hearing Transcript, pg. 4.

In June 2014, the Veteran underwent a VA examination to address the nature and etiology of his right knee disability.  During the examination, the Veteran reported that he began to have pain in his right knee seven years prior.  He reported using his knee as a "crutch," and stated that it felt has though his right knee was "bone on bone."  He denied any trauma to the right knee.  The Veteran also reported bilateral knee pain when working on hard surfaces and lifting while performing his duties as a garbage hauler.  The examiner noted the December 2011 diagnosis of mild degenerative joint disease, and noted that there were no new findings.  After reviewing the claims file, the examiner opined that the Veteran's right knee disability was less likely than not caused by, secondary to, aggravated by, or in sympathy to his service-connected left knee disability.  Instead, the examiner determined that the Veteran's right knee disability was most likely due to his post-service work, including working on hard surface driveways and roads all day.  The examiner noted that his knee was normal during examination except for a subjective complaint of pain on flexion.  In support of the opinion, the examiner cited a June 2012 position paper that found that there was no clear medical evidence suggesting that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless there was damage to the major muscle or nerve damages causing partial or complete paralysis, and/or shortening of the injured extremity resulting in a limb length discrepancy causing a gait disturbance.

Initially, the Board acknowledges the Veteran's contention that his right knee disability is related to his service-connected left knee disability.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation or aggravation of a his right knee disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his right knee disability requires a specialized understanding of the medical nature and pathology of this disability, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's lay statements are not considered probative.

Conversely, the Board finds that the June 2014 VA examination report is the only probative evidence of record.  As noted above, the VA examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinion, and the opinion reflects consideration of the Veteran's entire medical history, and is supported by clear rationale demonstrating that the Veteran's current his right knee disability was less likely than not secondary to his service-connected left knee disability.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to this opinion.  As it is against the claim, the Board finds that service connection for a right knee disability is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disability, as secondary to service-connected left knee disability, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


